


110 HR 5582 IH: To authorize appropriations for the National Historical

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5582
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Clay (for himself
			 and Mr. Larson of Connecticut)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To authorize appropriations for the National Historical
		  Publications and Records Commission through fiscal year 2014.
	
	
		1.Authorization of
			 appropriations through fiscal year 2014 for national historical publications
			 and records commissionSection
			 2504(f)(1) of title 44, United States Code, is amended—
			(1)in subparagraph
			 (R), by striking and;
			(2)in subparagraph
			 (S), by striking the period and inserting a semicolon; and
			(3)by adding at the
			 end of the following new subparagraph:
				
					(T)$20,000,000 for each of fiscal years
				2010, 2011, 2012, 2013, and
				2014.
					.
			
